Exhibit 10.1

 

FOURTH AMENDMENT TO TERMS AND CONDITIONS OF
COURIER CORPORATION DEFERRED COMPENSATION PROGRAM

 


A.                                   THE TERMS AND CONDITIONS OF THE COURIER
CORPORATION DEFERRED COMPENSATION PROGRAM, AS ESTABLISHED ON NOVEMBER 6, 1997,
AS SUBSEQUENTLY AMENDED, ARE HEREBY AMENDED AS FOLLOWS:


 


1.                                       PARAGRAPH 6 IS HEREBY AMENDED BY
DELETING THE LAST SENTENCE THEREOF AND SUBSTITUTING THE FOLLOWING IN LIEU
THEREOF:


 

“Such payment shall be made within 90 days after the beginning of the calendar
year following the calendar year in which such Participant’s termination of
employment occurs, or in the seventh month after the Participant’s termination
of employment, if later.  Such payment shall completely discharge the Company’s
obligation under the Program.”

 


2.                                       PARAGRAPH 7 IS HEREBY AMENDED BY
DELETING THE LAST SENTENCE THEREOF AND SUBSTITUTING THE FOLLOWING IN LIEU
THEREOF:


 

“In the case of death, such payment shall be made within 60 days after the
Participant’s termination of employment.  In all other instances, such payment
shall be made in the seventh month after the Participant’s termination of
employment.  Such payment shall completely discharge the Company’s obligation
under the Program.”

 


B.                                     THE EFFECTIVE DATE OF THIS FOURTH
AMENDMENT SHALL BE AS OF JANUARY 1, 2005.


 

IN WITNESS WHEREOF, this Fourth Amendment has been signed and sealed for and on
behalf of the Company by its duly authorized officer this 5th day of December,
2005.

 

 

COURIER CORPORATION

 

 

 

 

 

By:

/s/ Robert P. Story, Jr.

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------